Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose receives, from the scanner, the identifier of the at least one article of PPE; queries, based at least in part on the identifier, a database to determine whether an article of PPE did not undergo a needed maintenance procedure; and in response to the determination by the computing device that the article of PPE did not undergo a needed maintenance procedure, sends updated maintenance information related to the article of PPE that is written to the smart tag in the context as claimed.
Regarding claims 4-8, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose receive the identifier of the at least one article of PPE when the scanner detects the smart tag; querying, based at least in part on the identifier, a database to determine whether an article of PPE did not undergo a needed maintenance procedure; and in response to determining that the article of PPE did not undergo the needed maintenance procedure, sending updated maintenance information related to the article of PPE that is written to the smart tag in the context as claimed.
Regarding claims 9-13, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose wherein the scanner is configured to receive the identifier of the at least one article of PPE when the scanner detects the smart tag; query, based at least in part on the identifier, a database to determine whether the article of PPE did not undergo a needed maintenance procedure; and send updated maintenance information related to the article of PPE that is written to the smart tag in response to determining that the article of PPE did not undergo the needed maintenance procedure in the context as claimed.
The closest prior art of Adams (US 7464001 B1) and Chen et al. (US 20040100384 A1) fail to anticipate or make obvious the claimed invention.
Adams discloses each full body harness 10 is typically assigned to one person. That person is required to inspect it daily. Because he or she is the only one using it, that person knows the history of its use, any stress or damage it has incurred and any maintenance it may require. Additionally, personal fall arrest equipment such as the full body harness 10 must be fully inspected by trained safety personnel twice a year. Thus the full body harness 10 and other critical fall arrest equipment, such as body belts, lanyards, life lines, retractable life lines, shock
absorbers, anchors and anchor connectors should be able to be specifically identified and distinguished from identical pieces of fall arrest equipment for the purposes of possible assignment to individuals and for inspection and record keeping purposes (Col. 2, line 54-Col. 3, line 4).

Chen discloses a system and method includes individual smart tags assigned or otherwise associated with each individual; these personnel smart tags contain information identifying the respective individuals; thus, when an individual comes within range of the scanner, the individual's smart tag is activated and that particular individual is identified; the individual's identity may then be used for verifying that any individual-specific requirements as to equipment, protective clothing, articles, and the like, is satisfied; RFID smart tags are configured with the required pieces of equipment, the smart tags containing information to identify their respective pieces of equipment; the scanner is disposed at a location through which an individual passes prior to performance of the procedure; the scanner interrogates the
smart tags and determines if the individual has all of the required pieces of equipment.

None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689